EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report of Fuse Science,Inc. (the “Company”) on Form10-Q/A for the nine months ended June30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Brian Tuffin, Chief Executive Officer and acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. September18, 2014 By: /s/Brian Tuffin Brian Tuffin, Chief Executive Officer and Acting Chief Financial Officer (Principal Executive Officer and Principal Financial and Accounting Officer)
